Citation Nr: 0306952	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  95-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to October 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board, but was remanded 
in December 1998.  In its current status, the case returns to 
the Board after an attempt to complete development made 
pursuant to the December 1998 remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  An acquired psychiatric disability was not shown in 
service and a psychosis was not demonstrated within one year 
after the veteran's separation from active service.  

3.  The veteran does not have PTSD as a result of an 
inservice stressor.

4.  The veteran did not serve in combat.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service, nor may a 
psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  PTSD is not shown to have been incurred as a result of 
the veteran's active wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.     

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the November 1994 rating 
decision, the June 1995 statement of the case, the August 
1998 and December 2002 supplemental statements of the case, 
and December 1998 Board remand.  He was specifically told 
that there was no evidence showing that he currently has 
psychiatric disability, including PTSD that is related to 
injury, disease or event noted during his military service.  
The RO also notified him by letters dated January 1999 and 
September 2002 that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated him 
for psychiatric disability.  Specific evidence, including a 
summary of all claimed stressors, was requested on remand in 
December 1998.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.   

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in January 1999 and September 2002, the RO 
asked him to specify where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  The 
veteran did not respond to these requests.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical and personnel records.  The RO also 
obtained the veteran's VA medical records from the Memphis, 
Tennessee VA Medical Center (VAMC).  In addition, it 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and received additional personnel records 
for the veteran in October 1999.  The Board notes that the 
veteran had identified Martin Army Community Hospital at Fort 
Benning, Georgia as a location where treatment had been 
provided for psychiatric complaints.  However, the 
information received from that location in September 1994 is 
to the effect that no records were available.  

It is possible that there are additional treatment records at 
the VAMCs, as well as numerous additional private treatment 
records.  However, the veteran has not provided enough 
information to permit the RO to obtain these records.  
Efforts to obtain this information from the veteran as well 
as a statement of his claimed stressor have been 
unsuccessful.  In addition, the RO scheduled three 
examinations in order to determine the current nature and 
etiologies of any existing psychiatric conditions.  However, 
the veteran did not report to these examinations.  When a 
veteran seeking benefits fails to report for any scheduled 
examinations, VA had no duty to "turn up heaven and earth to 
find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

The veteran's service personnel records show that the veteran 
served in Vietnam from May 1971 to March 1972 with the 334th 
Supply and Support Company.  Service medical records show 
that he was diagnosed with "antisocial character" in June 
1972.  The veteran had been absent without leave (AWOL) for a 
period of 56 days and psychiatric evaluation was initiated.  
The veteran was hospitalized in January and February 1973 for 
schizophrenia, paranoid type.  He was admitted with symptoms 
including confusion, delusions, inappropriate affect and 
hallucinations.  At that time, it was noted that the veteran 
had a long history of maladaptive behavior and 
aggressiveness.  He expressed paranoid overtones and stated 
that he wanted to get out of the military.  In March 1973, 
the veteran had been hospitalized again due to agitation and 
confusion.  At that time, he was diagnosed with schizoid 
personality.  He admitted to use of heroin and other drugs.  
The medical examination from separation from service shows 
the psychiatric system was negative on clinical evaluation.  

In the postservice years, the veteran is noted to have a 
diagnosis of PTSD recorded in reports of VA outpatient 
treatment from the Memphis, Tennessee VAMC in January 1994.  
The veteran underwent a VA mental disorders examination in 
August 1994.  The diagnoses, in pertinent part, were PTSD and 
major depressive episode.  Information provided by the 
veteran was to the effect that he served in Vietnam from June 
1971 through March 1972, that he worked in a supply company 
in Da Nang and that he was terribly frightened from the 
constant shelling.  The examiner indicated that the veteran 
was unable to report any specific combat-related traumatic 
events.  The examiner noted in addition that the veteran had 
been the recipient of a Vietnam Service Medal with one Bronze 
Star and a Republic of Vietnam Campaign Medal with 1960 
device.  The examiner noted in addition, that the veteran 
reported that he became addicted to drugs, including heroin 
and marijuana while in the military.  The veteran also 
reported that he blocked out recollections of Vietnam.  He 
did state that he had nightmares about his comrades in 
Vietnam.  No specific recollections or events were recorded.  
The mental status evaluation and psychological testing were 
determined to be consistent with diagnoses including PTSD, 
major depressive episode, alcohol dependence, apparently in 
remission and polysubstance dependence, in apparent 
remission.  

Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Congenital or 
developmental abnormalities are not considered diseases or 
injuries within the meaning of the law providing for 
compensation benefits.  38 C.F.R. § 3.303(c).  

A psychosis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

A grant of service connection for PTSD requires the following 
elements:  1) a current, clear medical diagnosis of PTSD, 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

It is important to note that, section 3.304(f) has been 
amended, see 64 Fed. Reg. 32,807 (1999), and the amended 
version, which was made retroactively, effective to March 7, 
1997 no longer requires evidence of a "clear diagnosis" of 
PTSD.  Harth v. West, 14 Vet. App. 1 (2000).  As amended, 
Section 3.304(f) provides service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

In Karnas v Derwinski, 1 Vet. App. at 312-13, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  Under the specific facts of the veteran's 
case, the amended version is no more favorable than to old 
version.  This is true, because the veteran currently has a 
clear diagnosis of PTSD.  

Analysis

The veteran's clinical record shows that various diagnoses 
were recorded, including schizophrenia, schizoid personality 
disorder and PTSD.  While a diagnosis of schizophrenia, a 
psychosis, was recorded during the veteran's active service 
during the January 1973 hospital admission, that diagnosis 
was not confirmed on the subsequent hospitalization or on the 
clinical evaluation conducted at the time of the medical 
examination for release from active service.  Moreover, 
schizophrenia is not shown to exist currently.  

In addition, the veteran is advised that the schizoid 
personality, noted on the March 1973 hospitalization is a 
congenital or developmental abnormality that is not a 
disability within the meaning of the law providing for 
compensation benefits.  Furthermore, as with schizophrenia, 
there is no current evidence of this condition.  

Likewise, no psychosis was identified within the initial 
postservice year.  The veteran more recently, in 1994, was 
diagnosed with major depressive episode.  However, this is 
the first documented evidence of such a diagnosis.  This 
condition was identified at a time too remote from service to 
be associated therewith.  

With respect to the issue of PTSD, the Board notes that the 
veteran has been diagnosed with this condition on two 
occasions.  These diagnoses are reflected in VA medical 
reports.  Therefore, the next step, in essence, under 
38 C.F.R. § 3.304(f), is to determine whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed in-service 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, the Board notes that this is a crucial 
factor in determining a veteran's entitlement, as the outcome 
of this inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines, at 357.  However, if the claimed stressor is 
not combat related, a veteran's lay testimony is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Gaines, Supra.  

The Court has also held that a determination of combat status 
is to be made on the basis of the evidence of record, and 
that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  Gaines, at 359 
(citing West v. Brown, 7 Vet. App, 70 (1994)).  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  Id.  

In the veteran's case, he has not alleged, nor does the 
record show that he engaged in combat with the enemy.  Rather 
he indicates that he served in a supply and support company.  
Consequently, in order to prevail, his stated stressors must 
be corroborated by credible supporting evidence.  

The veteran, in a statement attached to his October 1995 VA 
Form 9, reported that when he was sent to Da Nang to the 
334th Supply and Support Company.  In pertinent part, the 
veteran reported that he drove a truck and that incoming 
mortars often hit around him.  He also indicated that when he 
was on guard duty, he had the sensation that he was going to 
be killed when there was shelling.  The veteran stated that 
he started taking drugs in the service, initially in order to 
fit in and later, because of fear.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002) the Court held that unit log and unit records 
constituted independent descriptions of rocket attacks that 
were experienced by a veteran's unit when he was stationed in 
Da Nang, Vietnam, which would, when viewed in the light most 
favorable to him, objectively corroborate his claim of having 
experienced rocket attacks.  Although the unit record did not 
specifically state that the veteran was present during the 
rocket attacks, the Court indicated that the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was indeed exposed to 
the attacks.  

Unfortunately, in the veteran's case, there has been no 
corroboration of his claimed stressors.  An October 1999 
letter from the USASCRUR shows that its purpose is to provide 
documented information to support a veteran's involvement in 
stressful incidents while serving in the military.  It did 
not however, provide general historical documentation or 
copies of records for large periods of time without a 
specific incident.  In January 1999, the veteran was 
requested to complete a PTSD Questionnaire in order to assist 
in this process.  However, he has not responded to that 
request.  

The circumstances in the instant case may be distinguished 
from those in Pentecost, supra, because in the veteran's 
case, no unit records or other evidence has been obtained to 
provide credible evidence that the attacks that the veteran 
has alleged actually occurred.  Pentecost, supra.  
Consequently, the veteran's alleged stressors are not 
verified.  

While the veteran's contentions regarding the etiologies of a 
psychiatric condition have been reviewed, he is advised that 
his statements are probative only to the extent that a lay 
person can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  

The veteran is advised that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain prescribed action 
shall be taken in accordance with 38 C.F.R. § 3.655 (b) or 
(c) as appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
terms examination and reexamination include periods of 
hospital observation when required by VA.  In the case of 
original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.  As noted above, the 
veteran was afforded three opportunities during the 
processing of his appeal to undergo medical examination in 
order to determine the current nature and etiology of any 
existing psychiatric condition.  Inasmuch as the veteran did 
not report to these examinations, the Board is constrained to 
find that the current record cannot support a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

